Order entered August 28, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01401-CR

                             ELIZABETH CLEMONS, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F10-73435-Y

                                          ORDER
         The Court GRANTS the State’s August 19, 2013 motion for extension of time to file the

State’s brief.

         We ORDER the State to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                     /s/   LANA MYERS
                                                           JUSTICE